Title: To George Washington from Major General Benedict Arnold, 19 March 1779
From: Arnold, Benedict
To: Washington, George


Dear General,
Philadelphia, 19th March 1779
When you were so kind as to permit me to resign my Command in this City, and retire from the Service until recovered of my Wounds, I expected to have done it immediately; but the Villianous Attacks made on my Character, by the President and Council of this State in their Publications, made it necessary for me to continue in the Command until their Charges were cleared up, or resign under the Idea of Compulsion & Disgrace—A Committee of Congress having reported in my Favor, that Objection ceases; I have therefore, in Consequence of your Excellency’s Permission, resigned my Command to Brigadier General Hogan. As soon as my Wounds will permit I shall be happy to take a Command in the Line of the Army, and at all Times of rendering my Country every Service in my Power.
I expect Congress will determine in a Day or Two, on the Report of the Committee, when I will do myself the Honor of transmitting the whole Proceedings to your Excellency. I have the Honor to be, with my most respectful Compliments to Mrs Washington, Your Excellency’s most obedient, & very humble Servant
B. Arnold
